Name: Commission Regulation (EEC) No 2344/88 of 28 July 1988 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/16 Official Journal of the European Communities 29 . 7. 88 COMMISSION REGULATION (EEC) No 2344/88 of 28 July 1988 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 111 5/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3918/87 (3), as last amended by Regulation (EEC) No 1801 /88 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3918/87 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16. 7. 1980, p. 1 . « OJ No L 110, 29. 4. 1988 , p. 36. . (3) OJ No L 369, 29. 12. 1987, p. 11 . (4) OJ No L 160, 28 . 6. 1988, p. 28 . 29. 7. 88 Official Journal of the European Communitiies No L 204/ 17 ANNEX to the Commission Regulation of 28 July 1988 fixing the import levies on frozen sheepmeat and goatmeat f1) (ECU/100 kg) CN code Week No 31 from 1 to 7 August 1988 Week No 32 from 8 to 14 August 1988 Week No 33 from 15 to 21 August 1988 Week No 34 from 22 to 28 August 1988 Week No 35 from 29 August to 4 September 1988 0204 30 00 152,785 152,785 152,785 152,785 152,785 0204 41 00 152,785 152,785 152,785 152,785 152,785 0204 42 10 106,950 106,950 106,950 106,950 106,950 0204 42 30 168,064 168,064 168,064 168,064  168,064 0204 42 50 198,621 198,621 198,621 198,621 198,621 0204 42 90 198,621 198,621 198,621 198,621 198,621 0204 43 00 278,069 ' 278,069 278,069 278,069 278,069 0204 50 51 152,785 152,785 152,785 152,785 152,785 0204 50 53 106,950 106,950 106,950 106,950 106,950 0204 50 55 168,064 168,064 168,064 ­ 168,064 168,064 0204 50 59 198,621 198,621 198,621 198,621 198,621 0204 50 71 198,621 198,621 198,621 198,621 198,621 0204 50 79 278,069 278,069 278,069 278,069V 278,069 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.